 In the Matter Of PUREPAC CORPORATION AND KLINZMOTH CHEMICALCORPORATIONandWHOLESALE & WAREHOUSI WORKERS UNION,, LOCAL65, C. 1. 0. ,CaseNo. 2-R-4241SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 14, 1944On April 17, 1944, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings'Pursuant to the said Direction of Election, an election by secretballot was conducted on May 6, 1944, under the direction and super-vision of the' Regional Director for the Second Region (New YorkCity). - At the conclusion of the election, a Tally of Ballots was fur-nished the parties in accordance with the Rules and Regulations of theBoard.This Tally of,Ballots shows the following as to the ballotingand its results :Total on eligibility list--------------------------------- ---1:3Total ballots cast--------------------------------------------14Total ballots challenged-------------------------------------1Total void ballots--------------------------------------------2Total valid votes counted -------------- .---------------------11Votes cast for Wholesale & Warehouse Workers Union, (Local.65,C. I. 0------------------------------------------------Votes cast for Federal Labor Union, Local #20734, A F. L-_--5Votes cast for neither---------------------------------------0As reflected in the Tally of Ballots, the challenged ballot and thevoid ballots were sufficient in number to'affect the results of the elec-tion.Accordingly, the Regional Director investigated the challengedballot and on June 10, 1944, issued and duly served upon the partieshis Report on Election and Challenges in which he recommended thatthe challenge to the one ballot in question be sustained and that theBoard certify the C. I. O.On June 15, 1944, the A. F. L. filed Objec-tions to said Report on Election and Challenges, alleging that the?'55 N L.R. B 1386.57 N L.R B.,' No. 68.366 PUREPAC CORPORATION AND KLINZMOTH CHEMICAL CORPS 367Regional Director wrongfully recommended the sustaining of thechallenge; that lie failed to state the basis upon which two ballots werevoided; and that the challenged ballot and two voided ballots were"proper, valid, and legal ballots."'On June 24, 1944, the Board, having considered the Regional Di-rector's Report on Election and Challenges and the A. F. L.'s Objec-tions to said Report, ordered that the above-entitled proceeding bereferred to"the Regional Director for the purpose of issuing 'a- spple-mental report with respect to the basis upon which two' ballots,-werevoided at the election conducted- May 6, 1944.Pursuant to the Board'sorder, the Regional Director, after investigation, issued a Supple-mental Election Report on June 27, 1944, copies of which were dulyserved upon the parties.No exceptions to the said SupplementalElection Report were filed by any of the parties.The A. F. L.'srequest for oral argument is denied.Upon the basis of the facts reported by the Regional Director withrespect to the challenged ballot and void ballots, and upon the entirerecord din the case, the Board makes the following:SUPPLEMENTALFINDINGSOF FAC']'Eli^ib'ility'o,f AbrahamBei'k'owitz,to vote, in 't/i& electionAt the time of the Board's hearing, there were approximately 14employees in the voting unit of "-Metropolitan Salesmen" of the Coln-pany.Prior to the pay-roll date-which governed the eligibility ofvoters,2 Abraham Berkowitz, one of the "Metropolitan Salesmen," re-signed his position, with the Company.'Berkowitz cast a ballot atthe election, which was challenged by a Board agent.We agree withthe Regional Director that, in view of Berkowitz' resignation priortci'the date which,deternnnecl the eligibility of voters; his ballot wasinvalid; and, accordingly. we sustain the challenge to his. ballot.The two void ballotsThe Regional Director reported that the two ballots which he rec-ommended be declared void are blank ballots.Accordingly, we agreewith his recommendation and hereby find that these two ballots arevoid.The appropriate unitIn the -Decision and Direction of Election previously referred to,we stated that, under the circumstances in this case, we would -permit2April 15, 1944.Berkowitz resigned on March29, 1944. .368DECISIONSOF NATIONALLABOR RELATIONS BOARDthe "Metropolitan Salesmen" to express their desires through thepart of a plant-wide unit, before making any final determination asto the appropriate unit. If a majority of the employees were to choosethe C. I. O., they would thereby have indicated their desire to consti-tute a separate bargaining unit. If they were to choose the A. F: L.,they would thereby have indicated their desire to be part of the plant-wide unit., In' view of our rulings with respect to the challenged ballot andthe void ballots cast,,,the 'results of the election established that the"`Metropolitan Salesmen,'' having chosen the' C: I. 0., desire to bargain -collectively in a separate unit.,We find that all employees classified on the ,Company's pay roll as"Metropolitan Salesmen," excluding all supervisory employees withauthority to hire, promote,' discharge, discipline, or 'otherwise effectchanges ,in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Re-lations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIEDthatWholesale & Warehouse WorkersUnion, Local 67, affiliated with the Congress of Industrial Organiza-tions; has been designated and selected by a majority of all employees,classified 'on the pay roll of Purepac Corporation and KlinzmothChemical-Corporation, New York City, as "Metropolitan Salesmen,"excluding all supervisory employees with authority to hire, promote,discharge, discipline,, or otherwise effect changes in the `status of em-ployees, or effectively recommend such action, as their representativefor the purposes of collective bairgaining'and-that, pursuant to Section9 (a) of the Act,, the aforesaid labor organization is -the exclusiverepresentative of all such employees for, the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, and'other conditions of employment.